United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3626
                                  ___________

Deborah Cheatum,                     *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Michael J. Astrue, Commissioner      *
of Social Security,                  * [UNPUBLISHED]
                                     *
      Defendant - Appellee.          *
                                ___________

                            Submitted: September 22, 2009
                               Filed: July 30, 2010
                                ___________

Before RILEY,1 Chief Judge, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Deborah Cheatum applied for social security disability insurance benefits and
supplemental security income, alleging a disability onset date of October 1, 2003.
Cheatum alleged disability resulting from lupus, fibromyalgia, carpal tunnel
syndrome, and mental retardation. The Administrative Law Judge (ALJ) determined
that Cheatum did not meet the requirements for mental retardation found in Listing
12.05C and that her other impairments did not prevent her from performing her past


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
relevant work. The Commissioner denied review of the ALJ’s decision, making the
decision final. Cheatum appealed the decision to the federal district court,2 which
affirmed the denial of benefits. This appeal followed. We affirm.

      Cheatum appeals the denial of her application for benefits, arguing solely that
she meets the requirements for mental retardation disability found in Listing 12.05C.
This court reviews the Commissioner’s decision de novo to determine whether it is
supported by substantial evidence in the record. Maresh v. Barnhart, 438 F.3d 897,
898 (8th Cir. 2006). Substantial evidence “is less than a preponderance, but is enough
that a reasonable mind would find it adequate to support the Commissioner’s
conclusion.” McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000). During this
analysis, we defer heavily to the findings and conclusions of the Social Security
Administration. Howard v. Massanari, 255 F.3d 577, 581 (8th Cir. 2001).

      Cheatum alleges disability under Listing 12.05C, which states :

      Mental retardation: Mental retardation refers to significantly subaverage
      general intellectual functioning with deficits in adaptive functioning
      initially manifested during developmental period; i.e., the evidence
      demonstrates or supports onset of the impairment before age 22.

      The required level of severity for this disorder is met when the
      requirements of A, B, C, or D are satisfied.

      ...

      C. A valid verbal, performance, or full scale IQ of 60 through 70 and a
      physical or other mental impairment imposing an additional and
      significant work-related limitation of function.

20 C.F.R. Pt. 404, Subpt. P, App.1, § 12.05.

      2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-
       The ALJ determined that Cheatum had a verbal IQ score of 69 at the age of
fifteen and suffered from the additional impairment of lupus. The ALJ denied
benefits, however, reasoning that Cheatum failed to establish deficits in adaptive
functioning initially manifested before age 22 as is required by the introductory
paragraph of Listing 12.05.

       On appeal, Cheatum argues that the introductory paragraph of Listing 12.05
does not require evidence of deficits in adaptive functioning if the claimant meets the
requirements of one of the subsections, in her case subsection C. She relies on
language taken from Maresh, in which we summarized that "to meet Listing 12.05C,
a claimant must show: (1) a valid verbal, performance, or full scale IQ of 60 through
70; (2) an onset of the impairment before age 22; and (3) a physical or other mental
impairment imposing an additional and significant work-related limitation of
function." Although Cheatum meets this three-part test, she ignores our explicit
statement in Maresh that “the requirements in the introductory paragraph are
mandatory.” Id. Those requirements clearly include demonstrating that the claimant
suffered “deficits in adaptive functioning” and that those deficits “initially manifest
during the developmental period [before age 22].” 20 C.F.R. Pt. 404, Subpt. P, App.1,
§ 12.05; see Randall v. Astrue, 570 F.3d 651, 659-60 (5th Cir. 2009) (holding that
Listing 12.05 requires claimant to demonstrate deficits in adaptive functioning in case
where claimant otherwise meets the requirements in Listing 12.05C, citing similar
rulings in other circuits).

        Cheatum goes on to argue that if she is required to demonstrate deficits in
adaptive functioning, she met this requirement through evidence that she was “placed
in an educatable mentally retarded self contained classroom at the junior high school
level.” But this evidence, when taken in light of Cheatum’s own testimony, does not
necessitate a finding that she suffered deficits in adaptive functioning. There is no
indication in the record that the school’s recommendation for Cheatum’s classroom
placement was made by a qualified mental health professional. Further, Cheatum
testified that her school work suffered because she was caring for her mother who was

                                         -3-
sick with cancer and she had to commute between towns to attend school. The
evidence also showed that Cheatum had maintained employment in semi-skilled and
unskilled positions for many years.3 She was able to perform activities of daily living
and light housework, drive a car, help prepare meals, and care for her father who was
suffering from Alzheimer’s. In addition, Dr. Michah Mazurek, a licensed
psychologist who evaluated Cheatum in March of 2007, diagnosed Cheatum as having
“Borderline Intellectual Functioning,” as opposed to mental retardation. Dr. Mazurek
specifically stated that “there is no evidence to suggest concurrent adaptive
impairments at the level to warrant a diagnosis of mental retardation.”

       Accordingly, the Commissioner’s conclusion that Cheatum failed to establish
the deficits in adaptive functioning necessary to meet Listing 12.05 is supported by
substantial evidence. Further, based on our review of the record as a whole, the
Commissioner’s conclusions concerning Cheatum’s ability to perform her past
relevant work are also supported by substantial evidence. The judgment of the district
court is affirmed.
                               ____________________




      3
       As the district court correctly noted, evidence of Cheatum’s ability to perform
gainful activity is not relevant if she otherwise meets the requirements of Listing
12.05. See Maresh, 438 F.3d at 901. It is relevant, however, to whether she has
shown the deficits in adaptive functioning necessary to meet that listing.

                                         -4-